Title: From James Madison to Mordecai M. Noah, 15 May 1818
From: Madison, James
To: Noah, Mordecai M.


Sir
Montpellier May 15: 1818
I have recd. your letter of the 6th. with the eloquent discourse delivered at the Consecration of the Jewish Synagogue. Having ever regarded the freedom of religious opinions & worship as equally belonging to every sect, & the secure enjoyment of it as the best human provision for bringing all either into the same way of thinking, or into that mutual charity which is the only proper substitute, I observe with pleasure the view you give of the spirit in which your Sect partake of the common blessings afforded by our Govt. & Laws.
As your foreign mission took place whilst I was in the administration, it cannot but be agreeable to me to learn that your accts. have been closed in a manner so favorable to you. And I know too well the justice & candor of the present Executive, to doubt, that an official preservation will be readily allowed to explanations necessary to protect your character against the effect of any impressions whatever ascertained to be erroneous. It is certain that your religious profession was well known at the time you recd. your Commission; and that in itself it could not be a motive for your recall. I thank you Sir for your friendly wishes, and tender you mine.
 